Name: Council Decision 2013/72/CFSP of 31Ã January 2013 amending Decision 2011/72/CFSP concerning restrictive measures directed against certain persons and entities in view of the situation in Tunisia
 Type: Decision
 Subject Matter: international affairs;  Africa
 Date Published: 2013-02-01

 1.2.2013 EN Official Journal of the European Union L 32/20 COUNCIL DECISION 2013/72/CFSP of 31 January 2013 amending Decision 2011/72/CFSP concerning restrictive measures directed against certain persons and entities in view of the situation in Tunisia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 31 January 2011, the Council adopted Decision 2011/72/CFSP (1). (2) The restrictive measures set out in Decision 2011/72/CFSP apply until 31 January 2013. On the basis of a review of that Decision, the restrictive measures should be extended until 31 January 2014. (3) Decision 2011/72/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 5 of Decision 2011/72/CFSP is hereby replaced by the following: Article 5 This Decision shall apply until 31 January 2014. It shall be kept under constant review. It may be renewed or amended, as appropriate, if the Council deems that its objectives have not been met.. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 31 January 2013. For the Council The President C. ASHTON (1) OJ L 28, 2.2.2011, p. 62.